UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 8, 2010 Village Super Market, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-2633 22-1576170 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 733 Mountain Avenue Springfield, New Jersey 07081 (Address of principal executive offices) (Zip Code) (973) 467-2200 Registrant’s telephone number, including area code: Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. RegulationFD Disclosure. On October 8, 2010, Village Super Market, Inc. issued a press release to announce its results for the fourth quarter of 2010. A copy of the press release is attached as Exhibit99.1. The information in this Item7.01, including Exhibit99.1, will not be treated as filed for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section. This information will not be incorporated by reference into a filing under the Securities Act of 1933, or into another filing under the Exchange Act, unless that filing expressly refers to specific information in this Form 8-K. The furnishing of the information in this Item7.01 is not intended to, and does not, constitute a representation that such furnishing is required by RegulationFD or that the information in this Item7.01 is material information that is not otherwise publicly available. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description October 8, 2010 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Village Super Market, Inc. October 8, 2010 By: /s/ Kevin R. Begley Name: Kevin R. Begley Title: Chief Financial Officer
